Citation Nr: 0608137	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  98-13 726	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
Graves' disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel




INTRODUCTION

The veteran had more than 20 years of active military 
service, to include service between April 1986 and April 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO), which granted service connection for 
Grave's disease, with an initial rating of 10 percent.  That 
rating decision also granted service connection for 
hypertension, with an initial rating of zero percent.  The 
veteran appealed both initial ratings.

In a November 1998 rating decision, the RO assigned an 
initial rating of 10 percent for the service-connected 
hypertension.

In August 1999, the Board denied the appeal of the claim for 
an initial rating higher than 10 percent for hypertension and 
remanded the claim for an initial rating higher than 10 
percent for Graves' disease for additional development.

The Board remanded this case again in January 2004.

Regrettably, this appeal is again REMANDED to the RO, via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

In the January 2004 remand, the Board requested that the 
veteran be re-examined in order to obtain medical data 
sufficient for rating purposes.  The Board also requested 
that the claims folders be made available to the examining 
physician prior to the evaluation and that the examiner state 
in the examination report that the claims folders had been 
reviewed.

Pursuant to the above instructions, the veteran underwent a 
VA endocrine, thyroid, and parathyroid medical examination 
and a VA psychological examination in June and July 2004, 
respectively.  The June 2004 examination report indicates 
that "[t]he C file was not available," while the July 2004 
examination report remains silent in that regard.

In a Deferred Rating Decision dated in August 2004, a Rating 
Specialist asked that the claims folder be returned "to the 
examining physician for review," as such review "must be 
done for compliance with the BVA remand instructions."  A 
copy of the July 2004 VA psychological examination added to 
the file presumably after this instruction was issued reveals 
a handwritten note from its subscriber, a VA psychologist, 
indicating that the veteran's "C-file was available and 
reviewed prior to exam."  A copy of the June 2004 VA 
endocrine, thyroid, and parathyroid medical examination was 
also added to the file, but this copy again indicates that 
the veteran's "C file was not available."  There is no 
indication in the record that this physician reviewed the 
claims folder, as requested by the Board.  The record, in 
fact, indicates otherwise.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall, the United States Court of Appeals for 
Veterans Claims held that "where . . . the remand orders of 
the Board . . . are not complied with, the Board itself errs 
in failing to insure compliance."  Id.

Accordingly, the appeal of this issue is again regrettably 
remanded to the RO, via the AMC, for the following action:

1.  The RO/AMC should return the June 2004 
VA endocrine, thyroid, and parathyroid 
medical examination report to its 
subscriber, with the claims folders.  The 
RO/AMC should ask the VA examiner to 
review the claims folders and thereafter 
issue an addendum indicating that this was 
accomplished and indicating whether, based 
on said review, his findings and diagnoses 
have changed in any way.  If that is the 
case, the examiner should explain his 
statement to that effect and offer the 
basis and rationale for it.

2.  Once the requested addendum has been 
produced and made part of the veteran's 
claims folders, the RO/AMC should re-
adjudicate the veteran's claim for an 
increased rating for Grave's disease.  

If the benefit sought on appeal remains 
denied or is not fully granted, the RO/AMC 
should issue an SSOC before returning the 
case to the Board, if otherwise 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

